Citation Nr: 0022335	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1994 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
lumbosacral strain.  By rating decision dated in July 1996, 
the RO noted that the arthritis of the lumbar spine could not 
be dissociated from the veteran's service-connected 
lumbosacral strain and granted an increased evaluation of 20 
percent for lumbosacral strain with arthritis, effective from 
October 1994.  The Board notes that the veteran may still 
receive an evaluation in excess of 20 percent for his 
lumbosacral strain with arthritis.  Therefore, the issue of 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with arthritis is now before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  

This case was remanded by the Board in November 1997 for 
additional development.  The RO completed such development to 
the extent possible, and the case is again before the Board 
for final appellate review.  The Board is obligated by law to 
ensure that the RO complies with its remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).   

In statements in support of claim, the veteran asserted that 
service connection was warranted for arthritis in his back.  
In a July 1996 rating decision, the RO granted an increased 
evaluation of 20 percent for lumbosacral strain with 
arthritis.  The decision appeared to limit service connection 
to arthritis of the lumbar spine.  The Board notes that the 
record contains evidence of arthritis of other segments of 
the spine.  It is unclear whether the veteran is seeking 
service connection for arthritis of the dorsal spine and/or 
the cervical spine.  This matter is again referred to the RO 
for clarification and any appropriate action.

Prior to the Board's 1997 remand, the veteran's 
representative asserted that the veteran's back disability 
might include disc involvement.  The Board referred such 
matter to the RO.  In subsequently rating the veteran's 
service-connected low back disability, the RO included 
consideration of the provisions pertinent to disc disease, 
thereby recognizing that portion of the back disorder as 
being related to service.  

During a July 1999 VA examination, the veteran stated that he 
was unable to work.  The Board notes that in an October 1996 
rating decision, the RO granted a permanent and total 
disability rating for pension purposes.  However, the RO has 
not yet developed or adjudicated a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  This issue will, 
therefore, be referred to the RO for appropriate action.  See 
Colayong v. West, 12 Vet. App. 524 (1999) (schedular rating 
claims are not inextricably intertwined with TDIU claims); 
see also Norris v. West, 12 Vet. App. 413 (1999) (if the 
veteran's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).

In a March 2000 rating decision, service connection for 
peripheral neuropathy, diabetes mellitus, hypertension, 
gastritis, arteriosclerosis obliterans, a psychotic disorder, 
and post-traumatic stress disorder was denied.  A temporary 
total rating based on the need for convalescence under 
38 C.F.R. § 4.30 was also denied.  The veteran was notified 
of this denial in a letter dated in March 2000.  He filed a 
notice of disagreement in March 2000.  The RO furnished a 
pertinent statement of the case in May 2000.  The veteran did 
not submit a substantive appeal.  Accordingly, the matters 
relative to this rating action are not before the Board at 
this time.  38 C.F.R. § 20.200 (1999).  


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by a limitation of lumbar motion with pain 
productive of moderate disability, but without objective 
evidence of radiculopathy, listing of the spine, abnormal 
mobility on forced motion, or positive Goldthwait's sign.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision dated in April 1969, the RO established 
service connection and assigned a 0 percent evaluation for 
lumbar strain, effective January 10, 1969.  That award was 
based on review of service medical records and post-service 
VA examination indicative of minimal lumbar strain.  In a May 
1974 rating decision, the evaluation for lumbosacral strain 
was increased to 10 percent.  

In January 1994, the veteran requested an increased 
evaluation for his back problems.  

VA outpatient treatment records dated in July 1992 show that 
the veteran complained of chronic back discomfort.  It was 
noted that he worked as a painter.  On objective examination, 
the veteran was able to stand and sit with little discomfort.  
Range of motion of the back was normal except with forward 
flexion.  There was no radiation of the legs.  The pertinent 
assessment was chronic low back pain.  Back exercise and 
weight loss were recommended.  

VA outpatient treatment records of February 1994 show that 
the veteran stated that his chronic back pain was worsening.  
Straight leg raising was negative.  There was no muscle spasm 
or deformity.  The pertinent assessment was chronic active 
back pain.  

The veteran was afforded a VA orthopedic examination in March 
1994.  There were no postural abnormalities or fixed 
deformities.  Musculature of the back appeared normal.  
Forward flexion of the low back was to 90 degrees; backward 
extension and bilateral rotation were to 30 degrees; and 
bilateral lateral flexion was to 35 degrees.  There was no 
pain with motion.  No neurologic involvement was identified.  
The diagnosis was postural strain, chronic, and degenerative 
joint disease (DJD).  

On general medical examination in March 1994, the veteran 
reported that he had not been gainfully employed since 1991 
when he worked as a painter.  He stopped working at that time 
because it was temporary employment.  The veteran complained 
of aches and pain in his back.  His posture was good, and his 
gait was normal.  The pertinent diagnoses were chronic 
postural lumbar strain with arthritis and degenerative 
disease of the spine.  

In July 1994, VA outpatient treatment records show that the 
veteran had complaints of generalized pains.  The impression 
in August 1994 was mechanical back pain.  The pertinent 
impression in October 1994 was lumbosacral paravertebral 
spasm/strain.  An x-ray of the lumbosacral spine revealed a 
minimal osteophyte at L4.  

The veteran underwent a VA examination in February 1997.  The 
examiner noted that there was no claims file that was 
available for review.  The veteran's subjective complaints 
included problems lifting and an inability to bend down.  He 
wore a narrow brace.  He reported that back pain occurred 
when he attempted to use his back.  He stated that he got 
muscle spasm in the low back and it was flaring up at that 
time.  

On objective examination, there was tenderness of the spinous 
processes over the low back.  The muscles themselves were not 
tender.  Range of motion testing was refused for fear of 
worsening pain.  Neurologic examination was within normal 
limits.  There were no postural abnormalities or fixed 
deformities.  There was minimal paraspinal muscle guarding in 
the lumbar region.  There was no objective evidence of pain 
on motion.  The diagnosis was moderate DJD.  In an addendum, 
the examiner stated that there was no significant functional 
impairment and no limitation of significance in the range of 
motion of the spine.  The associated musculature was strong 
and there were no apparent muscle spasms.  The veteran did 
have occasional flare-ups of pain that limited his activities 
until it subsided.  

In March 1997, a VA computed tomography (CT) showed broad-
based disc herniation at L5-S1 with narrowing of the neural 
foramen and lateral recesses.  There was also a mild disc 
bulge with flattening of the dural sac anteriorly at L4-5.  
Clinical records show that there was no pain during straight 
leg raising and no spinal process tenderness.  

The veteran was afforded a VA orthopedic examination in May 
1998.  The examiner noted that the veteran's claims file was 
reviewed.  The veteran reported worsening pain in the low 
back.  Leg symptoms or paresthesia was denied.  On objective 
examination, forward flexion of the lumbar spine was only to 
45 degrees, with pain at that point.  Bilateral lateral 
bending was to 25 degrees and extension was to 15 degrees.  
Straight leg raising was negative.  There was no paralumbar 
spasm.  There were no reflex or motor deficits in the lower 
extremities.  There was decreased sensation of 4/5 quality in 
the L4, L5 and S1-2 roots on the right side.  The diagnosis 
was degenerative disc disease of the lumbar spine and 
decreased range of motion secondary to pain.  The examiner 
commented that when the veteran had more pain, he would have 
more decreased motion.  However, he was unable to state what 
that decrease would be insofar as degrees of loss of motion.  

The veteran was afforded a VA examination in July 1999, and 
the veteran's claims file was reviewed by the examiner.  The 
veteran stated that he had pain in his back with no radiation 
into the extremities.  On physical examination, there was no 
listing of the spine.  He had a negative Goldthwait sign.  
Forward flexion of the low back was to 60 degrees; bilateral 
lateral bending was to 25 degrees; and extension was to 10 
degrees.  There was no abnormal motion and no spasm was 
demonstrated.  

The examiner's opinion was that the veteran did not exhibit 
excess fatigability or incoordination of the lumbar spine 
function.  He did have pain at the limitation of motion.  
There was no visible manifestation of pain on motion, just 
the veteran's report.  There were no other pathologic 
findings.  An x-ray of the lumbar spine showed that the 
vertebrae appeared intact; disc spaces were preserved.  The 
pertinent radiographic impression was periarticular 
osteosclerosis and narrowing of the joint space of the 
sacroiliac joints bilaterally, presumably due to degenerative 
changes, noted as minor abnormality.  The examiner's final 
diagnosis was degenerative arthritis of the lumbar spine.    


Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The United States Court of 
Appeals for Veterans Claims (Court), in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.

VA's Office of the General Counsel issued a precedent opinion 
that mandates consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, holding that 
such diagnostic code was in part predicated on limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).  See also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The RO 
sought to obtain all available records and examination 
reports.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran is service connected for lumbosacral strain with 
arthritis, which is currently assigned a 20 percent 
evaluation under Diagnostic Code 5010-5295.  Assignment of a 
20 percent evaluation under Diagnostic Code 5295 contemplates 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  To warrant 
assignment of a 40 percent evaluation under that diagnostic 
code, the evidence would need to show that the veteran 
suffers from severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  During the pendency of 
the appeal, including at the time of examination in July 
1999, however, there was no objective evidence of such 
manifestations as listing of the spine, positive Goldthwait's 
sign, or abnormal motion.  In July 1999, the examiner 
specifically noted that absence of these symptoms or 
findings.  Due to the lack of findings pertinent to the 
criteria for a higher, 40 percent rating, under Diagnostic 
Code 5295, the Board cannot find that an increased rating is 
warranted on this basis.  

Here the Board notes the veteran's complaints of pain and 
additional function loss due to such pain.  The veteran's 
service-connected low back disability is also rated as 
arthritis; as such, consideration of Diagnostic Code 5292 
based on limitation of motion is warranted.  Moreover, the 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a rating under the appropriate 
diagnostic code.  VAOPGCPREC 9-98 (August 14, 1998).  

Initially, at the time of the veteran's VA examination in 
March 1994, the range of motion was near to normal, and the 
examiner documented that there was no pain with motion.  
Severe limitation is evaluated as 40 percent disabling under 
DC 5292.  These findings that show no evidence of painful 
motion and nearly normal "actual" motion do not support a 
higher rating.  

The veteran later reported worsening pain with back motion.  
At the 1997 VA examination, however, the examiner indicated 
that there was no significant functional impairment or 
limitation of significance in the range of motion of the 
spine.  The examiner described the DJD as "moderate."  These 
findings do not demonstrate a "severe" limitation of motion.  

In May 1998, the examiner noted the veteran's limitation of 
motion, and it was also pointed out that flare-ups of pain 
would increase any limitation of motion.  On a subsequent 
examination, however, the same examiner indicated that there 
was no evidence of excess fatigability or incoordination or 
other objective visible or pathologic finding relative to the 
veteran's complaints of painful motion.  The examiner did not 
describe the limitation of motion or any associated 
functional impairment as severe.  The Board finds that, in 
light of the absence of objective pathologic findings that 
would corroborate the veteran's complaints regarding the 
effects of pain and in light of the lack of pertinent 
conclusions of a severe impairment by any medical examiner, 
the criteria for a 40 percent rating under DC 5292 for severe 
limitation of motion have not been met.  

Consideration may also be given to DC 5293 for a higher 
rating.  Assignment of a 40 percent evaluation under 
Diagnostic Code 5293 contemplates severe symptoms and 
recurring attacks of intervertebral disc syndrome, 
characterized by pain, spasm, or other neurologic findings on 
a recurrent basis, with intermittent relief.  However, there 
is no objective evidence of lower extremity radiculopathy and 
the veteran consistently had normal straight leg raising 
testing, without evidence of neurologic abnormalities.  For 
example, neurologic examination was within normal limits 
during 1994 and 1997 VA examinations.  In 1999, the veteran 
specifically denied radiation into the extremities; there 
were no pertinent diagnoses.  Such findings are not 
indicative of severe disability due to intervertebral disc 
syndrome.

Here the Board notes the veteran's complaints of pain and 
additional function loss due to such pain; however, the VA 
examiners have not noted factors such as atrophy, wasting, or 
extremity weakness.  The 1997 examiner indicated that there 
was no significant functional impairment and the veteran did 
not exhibit excess fatigability or incoordination.  No 
examiner noted objective evidence of more than moderate 
motion limitation or additional functional impairment due to 
pain to warrant assignment of an increased evaluation by 
application of the factors of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
VAOPGCPREC 36-97 (December 12, 1997).

The Board points out that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Consideration has been thus given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  For instance, as the 
veteran's spine is not ankylosed, application of 38 C.F.R. § 
4.71a, Diagnostic Code 5286 (1999) is not warranted.  There 
is no evidence of residuals of a fracture of the vertebra, 
with or without cord involvement.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  There is no symptomatic 
scarring resulting in separate manifestations of disability, 
see 38 C.F.R. § 4.118 (1999), and, there is no separately 
manifested neurologic symptoms such as a foot drop to warrant 
evaluation under 38 C.F.R. § 4.124a (1999) (see Bierman v. 
Brown, 6Vet. App. 125 (1994)).  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5010, arthritis is to be 
rated according to limitation of motion of the body part 
affected.  In this case, Diagnostic Code 5295 also 
specifically considers limitation of forward bending, loss of 
lateral motion.  Finally, Diagnostic Code 5293, which does 
not expressly refer to limitation of motion, has been held to 
involve limitation of range of motion.  VAOPGCPREC 36-97 
(December 12, 1997).  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1999); see 
VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321(a) (1999).  In the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).   

The Board recognizes the statement submitted by the veteran 
that he has been unable to work, thereby raising the 
possibility of an extraschedular rating as a result of marked 
interference with employment.  With respect to this claim, 
the Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance. 

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the supplemental 
statement of the case of November 1999. The RO chose not to 
refer the veteran's claim for an extraschedular rating.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's low back 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

The VA acknowledged that the veteran is permanently and 
totally disabled when pension benefits were granted in an 
October 1996 rating decision.  However, in coming to the 
conclusion regarding unemployability, 6 disabilities rated 10 
percent or higher were considered.  There is no documentation 
in the record that the veteran's only service-connected 
disorder, the lumbosacral strain, presents such an unusual 
disability picture that the regular rating criteria are 
precluded.  Rather, the symptoms and complaints described 
fall squarely with what is reflected in the rating criteria.  
What the veteran has not shown in this case is that his 
lumbar disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
lumbosacral strain with arthritis.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.





ORDER

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain with arthritis is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

